Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 9, 2015                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  150227                                                                                            Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                            Joan L. Larsen,
  SURRY FRY,                                                                                                          Justices
           Claimant-Appellant,
  v                                                                 SC: 150227
                                                                    COA: 321239
                                                                    Wayne CC: 13-009031-AE
  SAFE MANAGEMENT OF MICHIGAN,
  LLC,
           Employer-Appellee,

  DEPARTMENT OF LICENSING AND
  REGULATORY AFFAIRS,
  UNEMPLOYMENT INSURANCE
  AGENCY,
          Appellee.

  ____________________________________/

        On order of the Court, the application for leave to appeal the September 2, 2014
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 9, 2015
           a1202
                                                                               Clerk